      Case 4:20-cv-04230-DMR Document 16 Filed 07/29/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION

10   JAMES COTTLE and FREDERICK                      Case No.: 4:20-cv-03056-DMR
     SCHOENEMAN, on behalf of themselves
11   and all others similarly situated,
                                                     ORDER CONSOLIDATING ACTIONS AND
                                                     [PROPOSED] PRETRIAL ORDER
12                     Plaintiffs,
                                                     NO. 1 ***AS MODIFIED***
13          v.

14   PLAID INC., a Delaware corporation,

15                     Defendant.

16   LOGAN MITCHELL, on behalf of himself            Case No. 3:20-cv-04230-SK
     and all others similarly situated,
17
                       Plaintiffs,
18
            v.
19
     PLAID INC., a Delaware corporation,
20
                       Defendant.
21
     RACHEL CURTIS, ALEXA GROSSMAN,                  Case No. 4:20-cv-04344-DMR
22   MALLORY GROSSMAN, STEVEN
     HANNIGAN, ALEXIS MULLEN, JORDAN
23   SACKS, and NICHOLAS YEOMELAKIS, on
     behalf of themselves and all others similarly
24   situated,
25                     Plaintiffs,
26          v.
27   PLAID INC., a Delaware corporation,
28                     Defendant.
                                                          PROPOSED ORDER CONSOLIDATING ACTIONS
                                                                       CASE NO. 4:20-CV-03056-DMR
      Case 4:20-cv-04230-DMR Document 16 Filed 07/29/20 Page 2 of 6



 1   CARRIE ANDERSON, BRIAN MCCRUDDEN,               Case No: 3:20-cv-04480-JSC
     and JEFFREY SCHWEDOCK, on behalf of
 2   themselves and all others similarly situated,
 3                    Plaintiffs,
 4         v.
 5   PLAID INC., a Delaware corporation,
 6                    Defendant.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          PROPOSED ORDER CONSOLIDATING ACTIONS
                                                                       CASE NO. 4:20-CV-03056-DMR
           Case 4:20-cv-04230-DMR Document 16 Filed 07/29/20 Page 3 of 6



 1            This comes in front of the Court on the Parties’ Stipulation to consolidate the above-
 2   captioned related actions and to appoint Interim Co-Lead Counsel and a Plaintiffs’ Steering
 3   Committee. The Parties have stipulated and the Court now HEREBY ORDERS:
 4

 5   I.       CONSOLIDATION
 6            1.     Within one week of this Order (“Pre-Trial Order No. 1”), Plaintiffs, by and
 7   through their existing counsel of record, shall jointly file a Consolidated Amended Complaint in
 8   Cottle v. Plaid, No. 4:20-cv-03056-DMR (herein, the “Consolidated Action”).
 9            2.     Upon the filing of the Consolidated Amended Complaint, the original complaints
10   in the Cottle, Mitchell v. Plaid Inc., No. 3:20-cv-04230-SK, Curtis et al. v. Plaid Inc., No. 4:20-
11   cv-04344-DMR, and Anderson et al, v. Plaid Inc., No. 3:20-cv-04480-JSC will be superseded by
12   the Consolidated Amended Complaint and will no longer have any force or effect. These
13   Plaintiffs agree not to pursue these claims, or any substantially similar claims, in any action other
14   than the Consolidated Action; however, this does not restrict any individual plaintiff from
15   exercising his or her right to explicitly opt out of the class action to pursue an individual action.
16            3.     Defendant shall answer or otherwise respond to the Consolidated Amended
17   Complaint within 40 days of the date Plaintiffs file the Consolidated Amended Complaint.
18            4.     Plaintiffs in the Consolidated Action shall file their opposition to any responsive
19   motion filed by Plaid 60 days after Defendant has filed its response.
20            5.     Defendant shall file any reply in support of any responsive motion 21 days after
21   Plaintiffs’ opposition is filed.
22   II.      APPLICATION OF THIS ORDER TO SUBSEQUENTLY RELATED CASES
23            6.     Any and all cases subsequently related to and consolidated with this Consolidated
24   Action shall be governed by Pretrial Order No. 1. Counsel for Plaintiffs in the Consolidated
25   Action shall promptly furnish a copy of Pretrial Order No. 1 to counsel for the parties in any
26   subsequently filed action against Plaid alleging substantially similar claims based upon
27   substantially similar transactions and occurrences as those alleged in this Consolidated Action.
28   The court will review aAny such subsequent case filed in, or transferred to, this District to

                                                                     PROPOSED ORDER CONSOLIDATING ACTIONS
                                                      -1-                         CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-04230-DMR Document 16 Filed 07/29/20 Page 4 of 6



 1   determine whether it should shall be related to and consolidated with this Consolidated Action
 2   under the standard set forth in Civil Local Rule 3-12 upon consent of the parties in such
 3   subsequent action to Magistrate jurisdiction.
 4   III.    FILING AND SERVICE OF DOCUMENTS
 5           7.      All papers previously filed and served in any of the above-referenced actions are
 6   hereby deemed part of the record in Cottle v. Plaid, No. 4:20-cv-03056. All papers hereafter filed
 7   in the Consolidated Action shall bear the following Caption:
 8

 9    IN RE PLAID INC. PRIVACY LITIGATION                Master Docket No. 4:20-cv-03056
10

11    THIS DOCUMENT RELATES TO:
12

13           8.      This case is subject to Electronic Case Filing (“ECF”), pursuant to General
14   Order 45, Section VI, which requires that all documents in such a case be filed electronically. If
15   counsel has not already done so, counsel shall register as an ECF user and be issued an ECF user
16   ID and password. Forms and instructions can be found on the Court’s website at
17   ecf.cand.uscourts.gov.
18
             9.      All documents filed in the Consolidated Action, or any subsequently coordinated
19
     or related action, shall be e-filed in the master file in Cottle v. Plaid, No. 4:20-cv-03056. Papers
20
     that are filed electronically through the Court’s ECF system are deemed served on all parties as of
21
     the date of filing.
22
     IV.     PRESERVATION OF EVIDENCE
23
             10.     The parties in the Consolidated Action, or any subsequently coordinated or related
24
     action, shall take reasonable steps to preserve all documents, data, and tangible things containing
25
     information potentially relevant to the subject matter of this litigation. Fed. R. Civ. P. 37(e).
26

27

28

                                                      -2-            PROPOSED ORDER CONSOLIDATING ACTIONS
                                                                                  CASE NO. 4:20-CV-03056-DMR
          Case 4:20-cv-04230-DMR Document 16 Filed 07/29/20 Page 5 of 6



 1   V.      ORGANIZATION OF PLAINTIFFS’ COUNSEL
 2           11.       Pursuant to Federal Rule of Civil Procedure 23(g)(3), Interim Co-Lead Class

 3   Counsel (“Co-Lead Counsel”) are Burns Charest, LLP; Herrera Purdy LLP; and Lieff Cabraser

 4   Heimann & Bernstein, LLP (“LCHB”).

 5           12.       The Plaintiffs’ Steering Committee (“PSC”) are Nussbaum Law Group, P.C.;

 6   Reinhardt, Wendorf, & Blanchfield; Robins Kaplan, LLP; and Spector Roseman & Kodroff, PC.

 7           13.       Co-Lead Counsel shall be responsible for convening regular meetings of the PSC

 8   (and, if applicable and as needed, other Plaintiffs’ counsel) to confer regarding the administration

 9   and prosecution of the Consolidated Action and subsequently coordinated or related actions.

10           14.       Co-Lead Counsel shall have authority over the following matters on behalf of all

11   Plaintiffs and the Proposed Class in the Consolidated Action:

12                     a.     coordinating and managing all work to ensure the efficient and effective

13   prosecution of the Consolidated Action on behalf of the Plaintiffs and proposed Classes;

14                     b.     the initiation, response, scheduling, briefing, and argument of all motions;

15                     c.     the scope, order, and conduct of all discovery proceedings;

16                     d.     the retention and oversight of any expert witnesses or other consultants;

17                     e.     making such work assignments as among themselves and any other

18   Plaintiffs’ counsel as they may deem appropriate;

19                     f.     collecting time and expense reports from all Plaintiffs’ counsel on a

20   periodic basis;

21                     g.     establishing and maintaining a cost fund in consultation with the Plaintiffs’

22   Steering Committee, and collect and make payments to and from the cost fund for shared

23   expenses;

24                     h.     the designation of which Plaintiffs’ attorneys shall appear at hearings and

25   conferences with the Court;

26                     i.     trial proceedings;

27                     j.     post-trial proceedings;

28                     k.     prosecuting or defending any appeal;

                                                        -3-          PROPOSED ORDER CONSOLIDATING ACTIONS
                                                                                  CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-04230-DMR Document 16 Filed 07/29/20 Page 6 of 6



 1                  l.      settlement negotiations and agreements with Defendants or any future
 2   defendants subject to Court approval;
 3                  m.      if there is a settlement, propose a plan of allocation; and
 4                  n.      all other matters concerning the prosecution of the Consolidated Action
 5   and subsequently coordinated or related actions.
 6          15.     The Plaintiffs’ Steering Committee, upon direction from Co-Lead Counsel, shall
 7   assist Co-Lead counsel in the execution of their duties.
 8          16.     No motion or other pleading shall be filed on behalf of any Plaintiff in the
 9   Consolidated Action except through Co-Lead Counsel.
10          17.     Defendant’s counsel may rely on all agreements made with the Co-Lead Counsel,
11   and such agreements shall be binding on all other Plaintiffs.
                                                               S DISTRICT
12                                                           TE           C
                                                           TA




                                                                                O
                                                       S




                                                                                 U
                                                      ED




                                                                                  RT
13   IT IS SO ORDERED.                                                    ERED
                                                  UNIT




                                                                   O ORD D
                                                           IT IS S    DI E
                                                                        F I
                                                              AS MO




                                                                                    R NIA
14   Dated: July 29, 2020
                                                                      .R       yu
                                                  NO




                                                               onna M
                                                    ___________________________
                                                        Judge D
                                                                                    FO
15
                                                   RT




                                                    Hon.
                                                      ER
                                                          Donna M. Ryu           LI
                                                      H




                                                                                A
                                                         N Magistrate      C
16                                                  FederalD           O F Judge
                                                                 IS T RIC T

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -4-                    PROPOSED ORDER CONSOLIDATING ACTIONS
                                                                                           CASE NO. 4:20-CV-03056-DMR
